Citation Nr: 1210517	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  05-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disorder, to include as secondary to a service-connected lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a head disorder, claimed as headaches, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a stomach disorder, to include secondary to medications taken for the service-connected lumbar spine disability.

4.  Entitlement to a rating in excess of 40 percent for a low back disability encompassing ostephyte, canal stenosis, bulging discs, myositis, radiculopathy and root impingement. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1979 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case has since been transferred to the RO in Newark, New Jersey.

The Veteran had a hearing before the Board in September 2008 and the transcript is of record.  Since that time, the Veterans Law Judge who presided over the September 2008 hearing retired and the Veteran requested a new hearing.  An additional hearing was afforded to the Veteran in December 2011 and the transcript is of record.

The Board finds that the Veteran has indicated occupational impairment due to his service-connected back disability throughout this appeal.  Accordingly, an inferred claim is applicable in accordance with Rice.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009).  The issue of TDIU is appropriately indicated above. 

The case was previously before the Board in March 2009 and July 2011, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a new Board hearing. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran testified during his hearing before the Board in December 2011 that he is in receipt of Social Security Administration (SSA) disability benefits.  On review of the claims folder, the Board concludes these SSA records are not currently in the claims folder and no efforts were made to obtain them.  

Where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records in conjunction with his application for benefits and award thereof, to the extent they exist.

Lumbar Spine

The Veteran claims his low back disability is manifested by significant orthopedic and neurological (namely, radiculopathy) manifestations.  During his hearing before the Board in December 2011, the Veteran further indicated he recently had surgery on his low back.  Surgical records are not currently of record.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for his back in December 2009 with a provided addendum in January 2010.  At those times, the examiner found no history of low back surgeries.  Also noteworthy, in January 2010, the examiner diagnosed the Veteran with "moderate" lumbosacral radiculopathies, but did not specify the specific nerve(s) involved.

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are to be rated separately under appropriate diagnostic code.  See 38 C.F.R. §4.71a, Diagnostic Codes 5235-5242.  In this case, it does not appear the RO considered whether the Veteran is entitled to separate ratings for neurological manifestations notwithstanding the January 2010 VA examiner's findings.  The findings, moreover, did not specify the nerve(s) involved making application of Diagnostic Codes 5235-5242 difficult. 

In light of the 2010 VA examiner's findings of radiculopathies and the Veteran's December 2011 testimony of recent low back surgery, new VA examinations are indicated. 

TDIU

The Veteran testified he has not worked since 2003 and feels no employer would ever hire him due to the amount of work he would have to miss because of his back.  In light of his testimony and other statements made to the VA, the Board has presumed the issue of TDIU, as explained in the introduction.  The RO should complete any development necessary to adjudicate the Veteran's TDIU claim.  See Rice, 22 Vet. App. 447.

All Issues

At the time of the Veteran's hearing before the Board in December 2011, the Veteran provided a significant amount of private treatment records related to his stomach, neck, headaches and low back.  Although he provided a waiver of local jurisdictional review, the RO should take this opportunity to ensure all outstanding VA and private treatment records are associated with the claims folder, to include the Veteran's low back surgical records.

Accordingly, the case is REMANDED for the following action:

1.  In light of the newly inferred TDIU claim, the RO should evaluate the claim and complete any development deemed necessary, to include ensuring notice obligations are satisfied and affording the Veteran appropriate VA examinations if deemed warranted by the evidence.  

2.  Ask the Veteran to provide release forms for any and all private medical providers, to include those related to his recent back surgery, who have treated him since 2005; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  The RO should also obtain the Veteran's medical records for treatment from the VA Medical Center from March 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

4.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic and neurological examination for his service connected low back disabilities and any manifestations thereof.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with the service connected low back disabilities should be noted in the examination report.  For any neurological impairment found to be associated with the service connected low back disability, the examiner should specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

The examiner should note whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes resulting in physician prescribed bed rest that the Veteran has experienced in the past year due to this spine disability.

In addition, the examiner should discuss whether the Veteran's disabilities exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiners should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (low back, evaluated as 40 percent disabling; and bursitis, Achilles junction, left foot evaluated as noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

5.  After the above is complete, readjudicate the Veteran's issues remaining on appeal specifically considering the TDIU claim reasonably raised in the record and whether the Veteran is entitled to a separate disability rating for neurological manifestations stemming from his service connected low back disability.  If these claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  This claim must be afforded expeditious treatment.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

